        Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

  JUUL LABS, INC.,

                   Plaintiff,
  v.                                        Civil Action No. _________________

  SM PARVEEN ENTERPRISES
  INC,                                      COMPLAINT

                   Defendant.

       Plaintiff JUUL Labs, Inc. ("JLI"), by and through its undersigned attorneys,

files this Complaint against defendant SM Parveen Enterprises, a Georgia

corporation ("Defendant"), and hereby alleges as follows:

                           NATURE OF THE ACTION

       1.    JLI is the designer, manufacturer, and distributor of JUUL-branded

electronic nicotine delivery systems ("ENDS") and other related products

(collectively, "the JUUL Products").

       2.    The JUUL Products have become targets for individuals and entities

who wish to take a "free ride" on the commercial success of the JUUL brand that

JLI has spent considerable effort and resources to build.




                                          -1-
        Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 2 of 21




      3.    Specifically, wrongdoers have counterfeited JUUL Products by

illegally manufacturing, selling, and distributing fake, copied, and non-genuine

versions of JUUL Products and related packaging.

      4.    Through this action, JLI combats the sale and distribution of these

unlawful counterfeit products.

                                    PARTIES

      5.    JLI is a corporation organized and existing under the laws of the State

of Delaware.

      6.    Defendant SM Parveen Enterprises is a corporation organized and

existing under the laws of the Georgia and having its principal place of business at

287 Georgia Hwy 81 SE, Oxford, GA 30054. Defendant SM Parveen Enterprises

owns and operates the Shell Food Mart retail business at that same location.

                         JURISDICTION AND VENUE
      7.    This Court has subject matter jurisdiction over this case pursuant to 15

U.S.C. §1121 and 28 U.S.C. §§1331, 1338(a), and 1338(b) because (i) claims

herein arise out of federal trademark laws as codified in 15 U.S.C. §1114 and 15

U.S.C. §1125(a) (i.e., trademark infringement, false designation of origin, and

unfair competition); and (ii) the unfair business practices claim herein is brought

with and is related to the substantial claims based on trademark laws. This Court



                                         -2-
        Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 3 of 21




also has supplemental jurisdiction over JLI's claims arising under common law or

state law pursuant to 28 U.S.C. §1367(a) because the claims are so related to JLI's

federal law claims that they form part of the same case or controversy and derive

from a common nucleus of operative facts.

      8.     This Court has general personal jurisdiction over Defendant due to its

residence and business activities in this judicial district. This Court has specific

personal jurisdiction over Defendant due to the nature and quality of its actions

toward the state in which this Court is located. The claims asserted herein arise out

of and relate to such actions and this Court's exercise of specific personal

jurisdiction over Defendant comports with traditional notions of fair play and

substantial justice.

      9.     Venue in this judicial district is proper for these claims pursuant to 28

U.S.C. §1391(b). As described herein, Defendant resides in this judicial district, a

substantial part of the events or omissions giving rise to these claims occurred in

this judicial district, and Defendant has extensive contacts with this judicial district

relating to JLI's claims.     Defendant conducts regular and systematic business

transactions in this judicial district, including direct sales to consumers in this

judicial district, which violate the intellectual property rights of JLI.




                                            -3-
        Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 4 of 21




           FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

      JUUL Trademarks and Products

      10.    JLI is the exclusive owner of federally-registered, registration-

pending, and common law trademarks. For example, JLI owns the following

United States Trademark Registrations:

                                            Registration         (1) First Use
      Depiction of Trademark
                                           No. and Date          (2) In Commerce
JUUL®                                     4,818,664          (1) 06-01-2015
                                          (09-22-2015)       (2) 06-01-2015
                                          4,898,257          (1) 06-01-2015
       ®                                  (02-09-2016)       (2) 06-01-2015
JUULpods®                                 5,918,490          (1) 06-30-2015
                                          (11-26-2019)       (2) 06-30-2015

      11.    True and correct copies of the Registration Certificates for the above-

listed trademarks are attached hereto as Exhibit A.            Hereinafter, JLI may

sometimes utilize the phrase "the JUUL Marks" to refer to, collectively, JLI's

federally-registered, registration-pending, and common law trademarks.

      12.    JLI designs, manufactures, distributes, markets, and sells JUUL

Products, including the JUUL system comprised of: (i) a device containing a

rechargeable battery, control circuitry and a receptacle for a cartridge or pod, (ii) a

disposable cartridge or pod ("JUULpod") that can be inserted into the device, has a

heating chamber and is prefilled with a proprietary nicotine e-liquid formulation,

and (iii) a charger for charging the device, and related accessories.


                                          -4-
         Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 5 of 21




      13.    The JUUL Marks appear clearly on JUUL Products, as well as the

packaging and marketing materials related to such products.

      14.    The JUUL Marks, as well as the goodwill arising from such

trademarks, have never been abandoned.

      15.    JLI continues to preserve and maintain its rights with respect to the

JUUL Marks, including those registered with the United States Patent and

Trademark Office.

      16.    Due in large part to the substantial commercial success of the JUUL

Products, the JUUL brand is well-known to consumers and has garnered extensive

coverage by the media.

      17.    Through the extensive use of the JUUL Marks, JLI has spent

substantial time, money, and effort in developing consumer recognition and

awareness of its brand. JLI markets JUUL Products nationwide to current adult

smokers, including through its website, and sells its products through its

nationwide authorized network.        JLI also markets and sells its products

internationally. JLI has built up and developed significant customer goodwill in its

entire product line and the JUUL Products are immediately identified by the JUUL

Marks.




                                         -5-
        Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 6 of 21




      Sales of Counterfeit Goods

      18.    Beginning on a date that is currently unknown to JLI, Defendant,

without the consent of JLI, has offered to sell and sold, and/or facilitated the offer

and sale of, goods that were neither made by JLI nor by a manufacturer authorized

by JLI, all by using reproductions, counterfeits, copies and/or colorable imitations

of JUUL Products and the JUUL Marks ("Counterfeit Goods").

      19.    JLI has not authorized any third party, including Defendant, to make

or sell ENDS or other types of products in connections with the JUUL Marks. The

Counterfeit Goods sold by Defendant are therefore not manufactured in accordance

with JLI's own stringent quality controls but are instead manufactured outside of

JLI's knowledge and control, using unknown substances and materials, in unknown

locations and with unknown manufacturing requirements/controls.

      20.    The Counterfeit Goods sold by Defendant bear counterfeit and

confusingly similar imitations of the JUUL Marks in a manner likely to be

confused with genuine JUUL Products.

      21.    For example, on September 19, 2019, a representative of JLI made an

in-person purchase of Counterfeit Goods for sale at the Shell Food Mart retail

business owned and operated by Defendant located at 287 Georgia Hwy 81 SE,

Oxford, GA 30054 (the "Shell Food Mart Business"). True and correct images of



                                          -6-
        Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 7 of 21




the products purchased on September 19, 2019 are attached hereto as Exhibit B.

JLI subsequently inspected the products purchased on September 19, 2019 and

confirmed that the purchased products are in fact counterfeit.

      Cease-and-Desist Correspondence to Defendant

      22.    On October 18, 2019, JLI's counsel mailed a cease-and-desist

correspondence to Defendant. A true and correct copy of this correspondence is

attached hereto as Exhibit C.     This cease-and-desist correspondence provided

specific notice of the following, among other items: (i) JLI's confirmation that

goods sold by Defendant are in fact counterfeit goods; (ii) JLI's demand that

Defendant cease the sale, manufacture, marketing, and importation of Counterfeit

Goods and all other unauthorized use of JLI's intellectual property; (iii) JLI's

ownership of the JUUL Marks; (iv) the statutory prohibition of the sale of

Counterfeit Goods and all other unauthorized use of JLI's intellectual property, and

JLI's right to seek monetary judgments against infringers; and (v) Defendant's

willful infringement under federal law would be established by any further sales of

Counterfeit Goods or any other unauthorized use of JLI's intellectual property.

      23.    The October 18, 2019 cease-and-desist correspondence requested that

Defendant contact JLI's counsel to discuss pre-litigation resolution of the legal

issues arising from the sale of the Counterfeit Goods and all other unauthorized use



                                         -7-
        Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 8 of 21




of JLI's intellectual property.    Defendant contacted JLI's counsel, but such

communication did not result in resolution of JLI's claims.

      Continued Sales of Counterfeit Goods

      24.    On December 12, 2019, a representative of JLI made an in-person

purchase of a Counterfeit Good for sale at the Shell Food Mart Business. A true

and correct image of the counterfeit product purchased on December 12, 2019 is

attached hereto as Exhibit D. JLI subsequently inspected the product purchased on

December 12, 2019 and confirmed that the purchased product is in fact counterfeit.

      25.    Defendant is not authorized and never has been authorized by JLI to

produce, manufacture, distribute, market, offer for sale, and/or sell merchandise

bearing the JUUL Marks, or any variations thereof. JLI has no control over the

nature, quality, or pricing of Defendant's products or marketing, or any other aspect

of the business conduct of Defendant.

      26.    Defendant uses words, symbols, images, designs, and names

confusingly similar or identical to the JUUL Marks to confuse consumers and aid

in the promotion and sales of the Counterfeit Goods.

      27.    Defendant's counterfeit sales outlined above are likely to deceive,

confuse, and mislead purchasers and prospective purchasers into believing that the

products are authorized by JLI. Purchasers and prospective purchasers using or



                                         -8-
        Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 9 of 21




simply viewing Defendant's Counterfeit Goods and who perceive a defect, lack of

quality, or any other irregularity are likely to mistakenly attribute the issue to JLI,

to the detriment of JLI's business and the JUUL brand.

      28.    The likelihood of confusion, mistake, and deception brought about by

Defendant's misappropriation of the JUUL Marks is causing irreparable harm to

the goodwill symbolized by the JUUL Marks and the reputation for quality that

said marks embody.

      29.    Defendant's unauthorized use of the JUUL Marks began after JLI

legally established the existence and significant value of such trademarks,

including after JLI's adoption and use of the JUUL Marks and after JLI obtained

two of the trademark registrations described above.

      30.    Defendant's infusion of the Counterfeit Goods into the marketplace

reflects adversely on JLI, results in economic loss to JLI including loss of sales of

genuine JUUL Products, damages the goodwill of the JUUL brand, and thwarts

JLI's honest efforts and considerable expenditures to promote its genuine JUUL

Products using the JUUL Marks.




                                          -9-
       Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 10 of 21




                      COUNT I
  TRADEMARK INFRINGEMENT – COUNTERFEIT GOODS (15 U.S.C.
                       §1114)
      31.    JLI re-alleges and incorporates by this reference each and every

allegation in paragraphs 1 through 30 as though set forth fully herein.

      32.    The JUUL Marks, as well as the goodwill arising from such

trademarks, have never been abandoned. The JUUL Marks appear clearly on

JUUL Products, as well as the packaging and marketing related to such products.

JLI continues to preserve and maintain its rights with respect to the JUUL Marks.

      33.    Defendant's actions to sell and distribute the Counterfeit Goods which

use spurious designations that are identical to, or substantially indistinguishable

from, the JUUL Marks as described herein are intended to cause, have caused, and

are likely to continue to cause confusion or mistake, or to deceive consumers, the

public, and the trade into believing that the Counterfeit Goods are genuine or

authorized JUUL Products.

      34.    The foregoing acts of Defendant constitute direct, contributory, and/or

vicarious trademark infringement in violation of 15 U.S.C. §1114.

      35.    JLI has been damaged as a result of Defendant's infringement of the

JUUL Marks. JLI alleges, on information and belief, that Defendant's sale and

distribution of the Counterfeit Goods have resulted in lost sales to JLI, have



                                         -10-
         Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 11 of 21




reduced the business and profits of JLI, and have injured the general reputation of

JLI, all to JLI's damage in an amount not yet ascertainable, but will be determined

during this action or considered in relation to a request for statutory damages.

      36.    JLI alleges, on information and belief, that Defendant has derived,

received, and will continue to derive and receive from the aforesaid acts of

infringement, gains, profits, and advantages in an amount not yet ascertainable, but

will be determined during this action or considered in relation to a request for

statutory damages.

      37.    On information and belief, Defendant acted intentionally and/or

willfully in infringing upon the JUUL Marks through sale and distribution of the

Counterfeit Goods, knowing that the JUUL Marks belonged to JLI, that the

Counterfeit Goods were in fact infringing, and that Defendant was not authorized

to infringe upon the JUUL Marks through sale and distribution of the Counterfeit

Goods.

      38.    Defendant's spurious designation of its products also constitutes the

use by Defendant of at least one "counterfeit mark" as defined in 15 U.S.C.

§1116(d)(1)(B). Therefore, JLI is entitled to recovery of treble damages and to an

award of reasonable attorneys' fees pursuant to 15 U.S.C. §§1117(a) and 1117(b).




                                          -11-
       Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 12 of 21




      39.    Because Defendant's actions also constitute the use by Defendant of at

least one "counterfeit mark" as defined in 15 U.S.C. §1116(d)(1)(B), JLI reserves

the right to elect, at any time before final judgment is entered in this case, an award

of statutory damages pursuant to 15 U.S.C. §1117(c)(1) or (2). JLI alleges, on

information and belief, that Defendant has knowingly and willfully engaged in the

acts complained of with oppression, fraud, malice, and in conscious disregard of

the rights of JLI. JLI is, therefore, entitled to the maximum statutory damages

allowable.

      40.    The acts of direct, contributory, and/or vicarious trademark

infringement committed by Defendant have caused, and will continue to cause, JLI

irreparable harm unless they are enjoined by this Court. On information and belief,

Defendant's actions were committed in bad faith and with the intent to cause

confusion and mistake, and to deceive the consuming public as to the source,

sponsorship, and/or affiliation of Defendant and/or the Counterfeit Goods.

                        COUNT II
FALSE DESIGNATION OF ORIGIN – COUNTERFEIT GOODS (15 U.S.C.
                        §1125(a))

      41.    JLI re-alleges and incorporates by this reference each and every

allegation in paragraphs 1 through 40 as though set forth fully herein.




                                          -12-
          Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 13 of 21




      42.     Defendant's unauthorized use of the JUUL Marks, brand names, and

the other distinctive words, symbols, slogans, color schemes, images, and designs

through which Defendant presents its Counterfeit Goods to the market constitutes a

wrongful and false representation to the consuming public that the Counterfeit

Goods sold by Defendant originated from JLI or somehow are authorized by or

affiliated with JLI.

      43.     Defendant's actions as described herein constitute violation of 15

U.S.C. §1125(a)(1)(A), as such actions are likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of Defendant

with JLI and/or as to the origin, sponsorship, and/or approval of the Counterfeit

Goods by JLI. These acts amount to false designations of origin.

      44.     JLI has been damaged as a result of Defendant's actions described

herein.     JLI alleges, on information and belief, that Defendant's sale of the

Counterfeit Goods has resulted in lost sales to JLI, has reduced the business and

profits of JLI, and has greatly injured the general reputation and goodwill of JLI,

all to JLI's damage in an amount not yet ascertainable, but will be determined

during this action or to be considered in relation to a request for statutory damages.

      45.     JLI alleges, on information and belief, that Defendant has derived,

received, and will continue to derive and receive from the aforesaid acts of



                                          -13-
         Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 14 of 21




infringement, gains, profits, and advantages in an amount not yet ascertainable, but

will be determined during this action or to be considered in relation to a request for

statutory damages.

      46.    On information and belief, Defendant acted intentionally and/or

willfully in using the JUUL Marks on the Counterfeit Goods, knowing that the

JUUL Marks belonged to JLI, that the Counterfeit Goods were in fact counterfeit,

and that Defendant was not authorized to use the JUUL Marks on the Counterfeit

Goods.

      47.    Defendant's acts of violating 15 U.S.C. §1125(a), directly and/or in

contributory or vicarious manner, have caused, and will continue to cause, JLI

irreparable harm unless they are enjoined by this Court. On information and belief,

Defendant's actions were committed in bad faith and with the intent to cause

confusion and mistake, and to deceive the consuming public as to the source,

sponsorship, and/or affiliation of Defendant and/or the Counterfeit Goods.

                        COUNT III
 UNFAIR COMPETITION – COUNTERFEIT GOODS (15 U.S.C. §1125(a))

      48.    JLI re-alleges and incorporates by this reference each and every

allegation in paragraphs 1 through 47 as though set forth fully herein.

      49.    An express purpose of the Lanham Act is to protect commercial

parties against unfair competition.


                                         -14-
          Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 15 of 21




       50.     Defendant's unauthorized use of the JUUL Marks, brand names, and

the other distinctive words, symbols, color schemes, and designs through which

JLI presents its products to the market constitutes wrongful and unfair business

practices and marketplace bad faith, resulting in inaccurate representations to the

consuming public that the Counterfeit Goods sold by Defendant originated from or

somehow are authorized by or affiliated with JLI. Defendant so acted for its own

financial benefit in disregard to the harm being caused to JLI.

       51.     Defendant's actions as described herein constitute violation of 15

U.S.C. §1125(a)(1)(A), as such actions are likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of Defendant

with JLI and/or as to the origin, sponsorship, and/or approval of the Counterfeit

Goods by JLI. These acts amount to false representations to compete unfairly with

JLI.

       52.     JLI has been damaged as a result of Defendant's actions described

herein.      JLI alleges, on information and belief, that Defendant's sale of the

Counterfeit Goods has resulted in lost sales to JLI, has reduced the business and

profits of JLI, and has greatly injured the general reputation and goodwill of JLI,

all to JLI's damage in an amount not yet ascertainable, but will be determined

during this action or to be considered in relation to a request for statutory damages.



                                          -15-
         Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 16 of 21




      53.    JLI alleges, on information and belief, that Defendant has derived,

received, and will continue to derive and receive from the aforesaid acts of

infringement, gains, profits, and advantages in an amount not yet ascertainable, but

will be determined during this action or to be considered in relation to a request for

statutory damages.

      54.    On information and belief, Defendant acted intentionally and/or

willfully in using the JUUL Marks on the Counterfeit Goods, knowing that the

JUUL Marks belonged to JLI, that the Counterfeit Goods were in fact counterfeit,

and that Defendant was not authorized to use the JUUL Marks on the Counterfeit

Goods.

      55.    Defendant's acts of violating 15 U.S.C. §1125(a), directly and/or in

contributory or vicarious manner, have caused, and will continue to cause, JLI

irreparable harm unless they are enjoined by this Court. On information and belief,

Defendant's actions were committed in bad faith and with the intent to cause

confusion and mistake, and to deceive the consuming public as to the source,

sponsorship, and/or affiliation of Defendant and/or the Counterfeit Goods.

                            COUNT IV
                  COMMON LAW UNFAIR COMPETITION

      56.    JLI re-alleges and incorporates by this reference each and every

allegation in paragraphs 1 through 55 as though set forth fully herein.


                                         -16-
        Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 17 of 21




       57.    Defendant has, through the conduct described above, engaged in

unfair competition in violation of the common law of the State of Georgia.

       58.    Defendant's unauthorized use of the JUUL Marks, brand names, and

the other distinctive words, symbols, color schemes, and designs through which

JLI presents its products to the market constitutes wrongful and unfair business

practices and marketplace bad faith, resulting in inaccurate representations to the

consuming public that the Counterfeit Goods sold by Defendant originated from or

somehow are authorized by or affiliated with JLI.          Defendant so acted for

Defendant's own financial benefit in disregard to the harm being caused to JLI.

       59.    Defendant's unlawful actions are causing and will cause JLI monetary

damage in an amount to be determined during this action.

       60.    The foregoing acts of Defendant are causing irreparable injury to JLI

and to its goodwill and reputation and will continue to both damage JLI and

deceive the public unless enjoined by this Court. JLI has no adequate remedy at

law and the public interest would be served by enjoining Defendant's unlawful

activities.

       61.    On information and belief, Defendant has derived and received, and

will continue to derive and receive from the aforesaid acts of unfair competition,

gains, profits, and advantages in an amount to be determined during this action.



                                         -17-
            Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 18 of 21




                              REQUEST FOR RELIEF

        WHEREFORE, JLI hereby respectfully requests the following relief against

Defendant SM Parveen Enterprises, a Georgia corporation, as follows:

        1.      An award of Defendant's profits and JLI's damages for trademark

infringement under 15 U.S.C §§ 1114 and 1117, trebled, in an amount to be proven

at trial;

        2.      An award of Defendant's profits and JLI's damages for false

designation of origin under 15 U.S.C. §1125(a), trebled, in an amount to be proven

at trial;

        3.      An award of Defendant's profits and JLI's damages for unfair

competition under 15 U.S.C. §1125(a), trebled, in an amount to be proven at trial;

        4.      In the alternative to Defendant's profits and JLI's damages for

trademark infringement, an award of statutory damages pursuant to 15 U.S.C.

§1117(c) of $2,000,000.00 for each of the counterfeited trademarks willfully

utilized by Defendant;

        5.      An injunction by this Court prohibiting Defendant, and its respective

agents, servants, employees, and representatives and all persons in active concert

and participation with them, during the pendency of this action and permanently

thereafter, from: engaging or continuing to engage in the infringing, unlawful,



                                           -18-
        Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 19 of 21




unfair, or fraudulent business acts or practices described herein, including the

marketing, sale, distribution, and/or other dealing in any non-genuine JUUL

Products, including fake counterfeit products or unauthorized grey-market

products; using without permission any mark or other intellectual property right of

JLI; acting to infringe the JUUL Marks; falsely designating the origin of any

product to be from JLI; engaging in unfair competition with JLI; or acting in any

other manner to derogate JLI's intellectual property rights;

       6.      An Order requiring that Defendant provide complete accountings and

for equitable relief, including that Defendant disgorge and return or pay JLI its ill-

gotten gains obtained from the illegal transactions entered into and/or pay

restitution;

       7.      An Order that an asset freeze or constructive trust be imposed over all

monies and profits in Defendant's possession which rightfully belong to JLI;

       8.      Pursuant to 15 U.S.C. §1116, including upon ex parte application, an

Order for the seizure of goods and counterfeit marks and the means of making such

marks, and records documenting the manufacture, sale, or receipt of things

involved in trademark violations;

       9.      Pursuant to 15 U.S.C. §1118, an Order requiring that Defendant and

all others acting under Defendant's authority, at their cost, be required to deliver up



                                           -19-
       Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 20 of 21




to JLI for destruction all products, accessories, labels, signs, prints, packages,

wrappers, marketing materials, and other material in their possession, custody, or

control bearing any of the JUUL Marks;

      10.   Treble damages;

      11.   JLI's reasonable attorneys' fees;

      12.   All costs of suit;

      13.   Prejudgment interest; and

      14.   Such other and further relief as the Court may deem just and proper.


                                           Respectfully submitted,
__Dated: December 16, 2020                 BAKER, DONELSON, BEARMAN,
                                           CALDWELL & BERKOWITZ, P.C.

                                           /s/ L. Clint Crosby
                                           L. Clint Crosby
                                           Georgia Bar No. 197877
                                           Monarch Plaza, Suite 1500
                                           3414 Peachtree Road, N.E.
                                           Atlanta, Georgia 30326
                                           404-577-6000 / 404-221-6501 fax
                                           ccrosby@bakerdonelson.com

                                           Pro Hace Vice Forthcoming
                                           RANDALL J. CLEMENT, Esq.
                                           California State Bar No. 193443
                                           randy@clementandholaw.com
                                           CLEMENT AND HO, APLC
                                           201 W. Whiting Avenue
                                           Fullerton, California 92832
                                           Telephone: (714) 882-5794


                                         -20-
Case 1:20-cv-05106-SDG Document 1 Filed 12/16/20 Page 21 of 21




                                Facsimile: (714) 882-5795

                                Attorneys for Plaintiff JUUL Labs, Inc.




                              -21-
